Citation Nr: 1123572	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin disability, claimed as tinea versicolor. 

2. Entitlement to service connection for a left foot disability, claimed as tarsal tunnel syndrome and medial plantar nerve pain.

3. Entitlement to an initial compensable rating for right fifth finger palmar flexion deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. An October 2005 decision granted entitlement to service connection for right fifth finger palmar flexion deformity with an evaluation of zero percent, effective August 1, 2005, and denied entitlement to service connection for impetigo. A September 2006 decision denied entitlement to service connection for left tarsal tunnel syndrome and left medial plantar nerve pain, also claimed as left foot pain. 

The Board has recharacterized the issues of entitlement to service connection more broadly to include related symptoms reflected by the record, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to a compensable rating for multiple noncompensable service-connected disabilities has been raised by the record in a September 2007 Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left tarpal tunnel syndrome and for entitlement to an initial compensable rating for right fifth finger palmar flexion deformity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was treated for tinea versicolor in service, has provided competent and credible evidence of continuity of symptomatology since separation, and has been treated since separation for tinea versicolor.


CONCLUSION OF LAW

Tinea versicolor was incurred in military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). In view of the fully favorable decision for the issue of entitlement to service connection for tinea versicolor, no discussion of VA's duty to notify or assist is necessary at this time.

II. Service Connection

Weighing all doubt in favor of the Veteran, the Board grants entitlement to service connection for tinea versicolor. See 38 C.F.R. § 3.102.

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of a service-connection claim. See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

A June 1983 enlistment examination does not mention any preexisting skin conditions. The Veteran was diagnosed with and treated for tinea versicolor in service. 

An April 1987 service medical record (SMR) shows a diagnosis of tinea versicolor, manifested by bumps. A June 1989 SMR indicates treatment for smooth lesions on the chest, diagnosed as a non-specific rash. A May 1991 SMR indicates treatment for tinea versicolor, which the Veteran reported had first occurred in 1985. SMRs from 1997 show treatment for tinea versicolor in January, July, and September. Treatment for the condition in 1997 included a prescription shampoo. An April 1999 SMR shows treatment for a similar condition, diagnosed at that time as psoriasis. A November 1999 SMR shows treatment for tinea versicolor on the trunk. A June 2000 SMR indicates treatment for tinea versicolor on the upper trunk with a history dating back to 1986 or 1987. Tinea versicolor was noted again in January 2001. In December 2002, the Veteran was treated for tinea versicolor, which was noted to be worsening over time. He was prescribed various anti-fungal treatments for the condition, including ketoconazole shampoo, which was prescribed again to treat tinea versicolor in October 2004. A February 2005 report of medical history, recorded close to the Veteran's July 2005 separation from service, includes reported psoriasis in service. The examiner identified abnormalities of the skin upon examination. A note at the end of the examination indicates the Veteran had "chronic psoriasis . . . (tinea versicolor)."  

Prior to separating from service, in April 2005, the Veteran filed a claim for several skin disabilities, including tinea versicolor of the entire body; seborrhea of the scalp; pseudofolliculitis barbae; keloids of the chest area; a bilateral inner thigh rash; psoriasis; hypertrophic scars of the upper back; skin tags; skin pigmentation and discoloration; folliculitis of the face, thighs, and left shoulder; and impetigo. 

Notice for the issue of entitlement to service connection for tinea versicolor was issued in May 2005. An October 2005 rating decision granted entitlement to service connection for pseudofolliculitis barbae, keloids, and skin tags; the rating decision denied entitlement to service connection for impetigo and rash of the bilateral thighs. A rating decision for the issue of entitlement to service connection for scars was deferred at that time. The specific issue of tinea versicolor was not addressed in a rating decision. The Veteran filed a November 2005 notice of disagreement for the issue of entitlement to service connection for impetigo, stating that he was diagnosed with this condition in service. VA issued a statement of the case for the issue of entitlement to service connection for impetigo in August 2007, denying the claim. The Veteran filed a substantive appeal, in which he clarified that he has been treated for back lesions throughout military service, and that he seeks service connection for these lesions, not for the specific diagnosis of impetigo. See Clemons, 23 Vet. App. at 1. 

A June 2005 VA compensation and pension examination indicates a recurrent rash on the chest, back, and behind the knees, with varying diagnoses. No impetigo was present upon examination. 

An April 2006 VA compensation and pension examination of the skin indicates that the Veteran was currently prescribed ketoconazole shampoo to treat his rash of the entire body, diagnosed at that time as psoriasis. 

At a July 2010 Board hearing, the Veteran further clarified that he sought service connection for a skin disability, which had been identified as tinea versicolor by a VA dermatologist in May 2010. The Veteran reported that the condition presented as itching on his back, his trunk, and his frontal groin area and that he experienced this condition throughout military service and continued to experience it at the time of the hearing. In September 2010, the Veteran submitted a statement, along with a copy of May 2010 VA dermatological treatment, indicating that the physician did not note the condition as "tinea versicolor" in his notes. However, the Veteran enclosed a copy of prescription ketoconazole shampoo that the VA dermatologist had prescribed for treatment of the condition. The treatment record indicates "acne-type lesions" on the back and the chest with mild keloid formation. There is no indication that tinea versicolor was diagnosed. 

The Board finds no reason to doubt the competency or credibility of the VA medical examiner, but does not assign probative weight to the fact that the condition was noted to be of an "acne-type" with no final diagnosis noted. The Board notes that there may also be additional documents containing a written diagnosis. An imprecise diagnosis is also consistent with the extensive medical history. For these reasons, the May 2010 treatment record does not contradict the Veteran's assertions that he is currently diagnosed with tinea versicolor. Of probative value, to treat the condition, the May 2010 VA dermatologist prescribed the same shampoo which was prescribed to treat tinea versicolor in and after separation from service. 

The Veteran, as a layperson, is competent to report symptoms of a rash, particularly those symptoms of a rash for which he has received treatment since the 1980s. The SMRs present a clear picture of a chronic, reoccurring condition, usually diagnosed as tinea versicolor, presenting as lesions on the trunk. This condition was noted to be present on a February 2005 separation examination, and the Veteran contends that it has continued. The post-service medical evidence of record corroborates the Veteran's claims that he sought treatment for this condition after separating from military service. The Board finds credible the Veteran's contentions with regard to the continuity of this condition since separation. 

Accordingly, weighing all doubt in favor of the Veteran, the claim for entitlement to service connection for tinea versicolor is granted. See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinea versicolor is granted.


REMAND

The Veteran asserts that he is entitled to an initial compensable evaluation for right fifth finger palmar flexion deformity and that he is entitled to service connection for left tarsal tunnel syndrome. The Board finds that further medical development is required to adjudicate these claims.

With regard to the Veteran's fifth finger palmar flexion deformity, the most recent VA examination of the right hand and fingers is from April 2006. A more recent examination is required to determine the current level of disability due to this deformity.

As to the Veteran's claim of entitlement to service connection for left tarsal tunnel syndrome, a June 1983 enlistment examination does not mention any preexisting left foot pain or left tarsal tunnel syndrome. The Veteran was diagnosed with and treated for left foot pain and tarsal tunnel syndrome in military service. 

A June 1997 SMR shows treatment for an acute left ankle injury with slight swelling; a probable sprain was diagnosed. In July 1997, an SMR indicates continuous left ankle pain. No further treatment for this condition is noted. In August 2004, the Veteran sought treatment after a motor vehicle accident. He reported experiencing bilateral paresthesias of the feet with calf and thigh pain. He reported that his left foot was worse than his right. An electrodiagnostic study produced abnormal results, and the examiner indicated that this was suggestive of left tarsal tunnel syndrome. A September 2004 SMR indicates diagnosed left tarsal tunnel syndrome. Left tarsal tunnel syndrome is noted again in October 2004. The Veteran also submitted an October 2006 email from the physician who examined him in September 2004, before separation from service, stating that she diagnosed him with left tarsal tunnel syndrome at that time.

A February 2005 report of medical history recorded close to the Veteran's July 2005 separation date indicates that the Veteran reported foot problems. The examiner identified abnormalities of the feet, with pain upon walking. 

A July 2006 VA treatment record indicates that the Veteran reported left foot pain. Neuralgia was diagnosed. A history of left tarsal tunnel syndrome was noted, but current left tarsal tunnel syndrome was not diagnosed.

An August 2008 VA podiatry record shows that the Veteran reported nerve pain since an in-service car accident in June 2004. Neuritis was diagnosed. The physician noted that tests would be required to rule out tarsal tunnel. A September 2008 VA treatment record indicates that foot pain, dating back for several years, was likely related to a back disability. The Veteran was advised to seek additional neurological treatment. 

In October 2008, the Veteran was afforded a VA compensation and pension examination, during which the examiner diagnosed moderate mid-tarsal and calcaneocuboid faults with narrowing of the sinus tarsi. The examiner noted "Tarsal Tunnel Left Foot" next to the words "problem associated with diagnosis." The examiner also examined the August 2004 abnormal electrodiagnostic study of record, which she stated was suggestive of left tarsal tunnel syndrome. She also stated that the condition could be caused by alternate conditions, but did not provide any other diagnosis. She further reported that an EMG study she conducted was negative for tarsal tunnel and that the etiology of the problem, which she identified as tarsal tunnel left foot, was unknown. At the end of her report, the examiner concluded that "alleged tarsal tunnel syndrome of the left foot is less likely as not caused by or related to service." As a rationale for this opinion, the examiner stated that an August 2004 in-service electrodiagnostic study was suggestive of tarpal tunnel syndrome, but an electrodiagnostic study performed in July 2008 was completely normal. The examiner further stated that both of the Veteran's studies were negative for neuropathy despite his reported symptoms. The October 2008 examination report contains contradictory statements regarding a diagnosis of left tarpal tunnel syndrome. The Board finds that this examination report is inadequate for rating purposes.

Although the medical evidence of record does not indicate that the Veteran is currently diagnosed with or receiving treatment for left tarsal tunnel syndrome, the Board takes into consideration that left tarsal tunnel syndrome was diagnosed in service only a few years prior to the October 2008 VA examination and that the Veteran has consistently contended that symptoms have continued since that time. Remand is in order for an adequate VA examination to determine the nature and etiology of any current disability of the left foot.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for VA examination. The claims file should be made available to the medical provider examining the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.



Left Foot

An examiner should clearly identify whether the Veteran has a left foot disability. Then, with respect to each such diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service. The examiner is asked to specifically consider the Veteran's contentions that he still experiences symptoms of a condition diagnosed in August 2004 as tarsal tunnel syndrome, and the findings in an August 2008 VA examination report.

Right Fifth Finger

An examiner should clearly identify the extent to which the Veteran is disabled by service-connected right fifth finger plantar flexion deformity. The examiner should set forth the Veteran's ranges of motion for the right fifth finger and determine whether disability of the right fifth finger affects the range of motion of any other finger. 

The examiner should note whether, for the right fifth finger, any other finger, or the hand, no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance. 

2. Thereafter, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority. If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
REBECCA A. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


